DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 27-30 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan Srinivasan Vajapeyam, Hao Xu and Wanshi Chen, application no. 2016/0295609, hereinafter known as Xu in view of Tsai et al, application no. 2019/0104534, hereinafter known as Tsai.

As to claim 1,  Xu discloses a resource allocation method, comprising: receiving, by a terminal device, a first correspondence relationship and a second correspondence relationship broadcast by a network device, wherein the first correspondence relationship comprises a correspondence relationship between a value range of channel state information and a grade corresponding to the terminal device, and the second correspondence relationship comprises a correspondence relationship between the grade corresponding to the terminal device and a set of uplink transmission resources (Xu, Figure 2; first correspondence: [0073]-[0075], receiving CE level information to send PRACH by terminal; [0076], PRACH index list indicating CE level;  [0079], coverage enhancement CE based on Channel State); [0092], CE level with thresholds for each level; [0108]; Second correspondence includes associating PRACH level to be used with terminal type or category); determining, by the terminal device, a value of channel state information of the terminal device, and determining, by the terminal device, the type or category corresponding to the terminal device according to the value of channel state information of the terminal device and the first correspondence relationship (Xu, [0005], [0020], [0072], terminal category or type associating with coverage enhancement level; [0081], [0114], [0134], [0178], UE measuring the downlink channel, comparing it to threshold and associating it with CE level); and determining, by the terminal device, a set of the uplink transmission resources corresponding to the terminal device according to the terminal type corresponding to the terminal device and the second correspondence relationship, and selecting, by the terminal device, an uplink transmission resource from the determined set of the uplink transmission resources (Xu, [0072], terminal selecting CE level based on channel condition, associated CE level with a PRACH index; figure 17, determining PRACH with CE level for device and sending PRACH in the uplink and associating PRACH with terminal category or type; [0135],[0179], using CE level determined after measuring downlink channel to determine uplink transmission by the UE).  Xu discloses terminal coverage level based on measurement of the downlink channel and making PRACH decisions accordingly).  Xu does not expressly disclose assigning a grade for measured CSI however Tsai discloses a grade for Channel State Information data (Tsai, [0060], determining CSI metrics as well known in the art, [0067]-[0068], categorizing measured CSI per priority, i.e. assigning grades and further using the priority/grade to determine uplink resources). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu to include the limitations of a grade for Channel State Information data as taught by Tsai. Assigning channel state information with grading/priority enables sending feedback for channel state information with higher priority sooner. 

As to claim 2, Xu and disclose the method of claim 1. Xu does not disclose however discloses wherein a higher the grade corresponding to the terminal device in the second correspondence relationship, higher a quality of an uplink transmission resource included in the set of the uplink transmission resources corresponding to the grade (Tsai, [0060], determining CSI metrics as well known in the art, [0067]-[0068], categorizing measured CSI per priority, i.e. assigning grades and further using the priority/grade to determine uplink resources). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu to include the limitations wherein a higher the grade corresponding to the terminal device in the second correspondence relationship, higher a quality of an uplink transmission resource included in the set of the uplink transmission resources corresponding to the grade as taught by Tsai. Assigning channel state information with grading/priority enables sending feedback for channel state information with higher priority sooner.

As to claim 3, Xu discloses receiving, by the terminal device, an updated first correspondence relationship broadcast by the network device; and determining, by the terminal device, the grade corresponding to the terminal device according to the value of the channel state information of the terminal device and the updated first correspondence relationship (Xu, [0065], [0084], Plural attempts at connecting to the network with PRACH; figure 4, [0096]-[0098], Feedback from terminal to network on plural possible CE levels that the network used to updates CE).

As to claim 4, Xu discloses reporting, by the terminal device, a value of the channel state information of the terminal device to the network device, wherein a reported value of channel state information is used for the network device to update the first correspondence relationship (Xu, figure 4, [0096]-[0098], Feedback from terminal to network on plural possible CE levels that the network used to updates CE).

As to claim 5, Xu discloses wherein the channel state information includes one or a combination of following: a received power of reference signals, a received strength of pilot signals, and a signal-to-noise ratio (Xu, [0079], CE level based on power level).

As to claim 6, Xu discloses wherein the uplink transmission resources include one or a combination of following: time domain resources, frequency domain resources, and code domain resources (Xu, [0079], [0092], PRACH comprised of time and frequency resources). 

As to claim 9, the claim is rejected as applied to claim 1 above by Xu in view of Tsai.  The method of claim 1 as recited in figures 14-21, figure 5 and [0072]-[0108] are performed between a terminal and network as known in the art. Where uplink communication of PRACH is performed by the terminal based on allocation of resources with associated Coverage Enhancement level and PRACH index as provided by the network in downlink. 

As to claims 27 and 29, the claims are rejected as applied to claim 1 and 2 respectively above by Xu in view of Tsai. 

As to claims 28 and 30, the claims are rejected as applied to claim 1 and 2 respectively above by Xu in view of Tsai.  The method of claim 1 as recited in figures14-21, figure 5 and [0072]-[0108] are performed between a terminal and network as known in the art. Where uplink communication of PRACH is done by the terminal based on allocation of resources with associated Coverage Enhancement level and PRACH index as provided by the network in downlink. 

Allowable Subject Matter

Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. Applicant’s representative asserts on page 10 and 11 or the remarks as follows:
As can be seen, in Xu, coverage limitation thresholds, such as RSRP, received by the UE are sent from base station, and can be determined as the coverage limitation of the UE. Then the UE can determine a corresponding CE level based on the received RSRP thresholds sent from the base station. 
That is, in Xu, if the RSRP threshold is mapped as the value range of channel state 
information, then Xu at best discloses that determining CE level is immediately based on such value range broadcast from the base station without determining a value of channel state information of the terminal device; if the RSRP threshold is mapped as the value of channel state information, then the correspondence in Xu is between a threshold value and a CE level rather than being between a value range and a CE level, and this threshold value is received by broadcast from the base station rather than the being determined by the terminal itself. No matter how the comparison is made, the UE in Xu determines the CE level is NOT based on a value of channel state information of the UE determined by the UE. Thus, applicant respectfully submits that Xu fails to disclose the first correspondence relationship and the operation of determining by the terminal device, a value of channel state information of the terminal device, and determining, by the terminal device, the grade corresponding to the terminal device according to the value of channel state information of the terminal device and the first correspondence relationship. 
As such, applicant respectfully submits that Xu fails to disclose the first correspondence relationship and the operation of determining by the terminal device, a value of channel state 
 
 
 Information of the terminal device, and determining, by the terminal device, the grade corresponding to the terminal device according to the value of channel state information of the terminal device and the first correspondence relationship as required in claim 1.

Examiner respectfully disagrees. Xu does indeed teach that UE can gather channel condition information by measuring the downlink channel.  Further, the UE assesses the information against thresholds to associate with a CE level. The CE level in turn is used to select the response to the PRACH in the uplink from the UE. ([0081], [0114], [0115], [0134], [0135], [0178], [0179]). 



Art Made of Record

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2012/0207047		Liao et al.
2012/0140649		Choudhury et al. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467